Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 30-45) in the reply filed on 12/27/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 11, the recitation of, “outlet” should recite, “the outlet” to provide formal antecedent basis. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 30, the recitation of, “the cooling passage” in Line 8 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one cooling passage” and Applicant is suggested to amend the limitation accordingly. 
Regarding Claim 31 and 35, the recitation of, “the radial direction” in Line 1-2 lacks antecedent basis.
	Regarding Claim 43, the recitation of, “the cooling passage” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one cooling passage” and Applicant is suggested to amend the limitation accordingly. 
	Regarding Claim 44, the recitation of, “the cooling passage” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one cooling passage” and Applicant is suggested to amend the limitation accordingly.
	Regarding Claim 45, the recitation of, “the axial direction” in Line 2 lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    543
    403
    media_image1.png
    Greyscale


Claims 30-34, 39-42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacy et al. (US 8,753,083 B2) hereinafter referred to as Lacy.
Regarding Claim 30, Lacy discloses an airfoil (24, figure 7-8 also reproduced/annotated above) for a turbine engine (10, figure 1), the airfoil comprising:

at least one cooling passage (50, figure 7 or 8) extending radially within the interior (see radial extension of 50, figure 7) and defining a primary cooling airflow (airflow through 50, figure 8); and
at least one cooling hole (261, figure 8) having an inlet (see annotated figure 7 or 8) defining a first cross-sectional area (see cross-sectional area of inlet, annotated figure 7), the inlet in communication with the cooling passage (see annotated figure 8), an outlet (274, figure 8) defining a second cross-sectional area (see cross-sectional area of 274, figure 8) greater than the first cross-sectional area (see figures 7 and 8) and having a first dimension (height of 274, figure 8) larger than a second dimension (width of 274, figure 8), the outlet in communication with an exterior of the outer wall (see cooling passage 261 and by extension the outlet 274 terminating within the interior i.e. the exterior of the pressure surface of the airfoil, Col 10, Lines 11-16) and a channel (see annotated figure 8) extending between the inlet and outlet and having a curvilinear centerline (see curved channel, annotated figure 8) extending between the span-wise direction and the chord-wise direction (radial distance of cooling passage 261 from the tip may vary, Col 9 Lines 60-66, i.e. the channel extends in a curvilinear manner between the span-wise and chord-wise direction);
wherein the primary cooling airflow enters the inlet in a first direction and exits 
Regarding Claim 31, Lacy discloses that the first dimension extends in the radial direction (cooling passage orientation discussed above in Claim 1 has a configuration of the outlet 274 terminating at the pressure surface with the height of outlet 274 extending in the radial direction)
Regarding Claim 32, Lacy discloses that the first dimension is a height and the second dimension is a width (see height and width of outlet 274, figure 8).
Regarding Claim 33, Lacy discloses that the at least one cooling hole comprises a diffusing section at the outlet (see elliptical shape at outlet 274 creating an increased cross-section of the cooling hole 261 and forming a diffusing section, figure 8).
Regarding Claim 34, Lacy discloses that the second cross-sectional area has an elliptical shape (see shape of 274, figure 8).
Regarding Claim 39, Lacy discloses that the inlet is located radially inward in the span-wise direction from the outlet (see cooling passage 261 angled radially upwards between upstream and downstream ends, Col 9 Line 6- Col 10 Lines 1-2 i.e. the inlet is radially inward from the outlet in the span-wise direction).
Regarding Claim 40, Lacy discloses that the at least one cooling hole defines a secondary cooling airflow (airflow through 261, figure 8) and a component of the primary cooling airflow and a component of the secondary cooling airflow are in the same direction proximate the inlet (cooling passage configuration discussed in Claim 39 results in a similar configuration as depicted in Applicant’s figure 7A, and thus discloses this limitation).
Regarding Claim 41, Lacy discloses that the inlet is located radially outward in the span-wise wise direction from the outlet (see cooling passage 261 angled radially downwards between upstream and downstream ends, Col 10 Lines 7-9 i.e. the inlet is radially outward from the outlet in the span-wise direction).
Regarding Claim 42, Lacy discloses that the at least one cooling hole defines a secondary cooling airflow and a component of the primary cooling airflow and a component of the secondary cooling airflow are in opposite directions proximate the inlet (cooling passage configuration discussed in Claim 41 results in a similar configuration as depicted in Applicant’s figure 7B, and thus discloses this limitation). 
Regarding Claim 45, Lacy discloses that the curvilinear centerline further extends between the axial direction (see A, annotated figure 8) and a circumferential direction (see circumferential direction of airfoil 24, figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-38 is rejected under 35 U.S.C. 103 as being unpatentable over Lacy in view of Lacy et al. (2012/0301319 A1) hereinafter referred to as Lacy-II.
Regarding Claim 35, Lacy discloses all of the limitations of Claim 30 as discussed above but is silent on the second dimension extending in the radial direction.
Lacy-II relates to curved cooling passages for an airfoil which is in the same field of endeavor as the claimed invention and teaches of a cooling hole outlet (104, figure 4 also reproduced/annotated below) with a rounded rectangular shape (see shape of 104, figure 4) that has a second dimension (H, annotated figure 4) extending in the radial direction (see radial/vertical direction, figure 4). 

    PNG
    media_image2.png
    413
    535
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elliptical outlet shape of Lacy with that of the outlet shape of Lacy-II, and thereby have the second dimension extending in the radial direction. Doing so provides the benefit of providing a more uniform cooling coverage in both the span-wise and chord-wise direction of the outlet.
Regarding Claim 36, Lacy as modified by Lacy-II discloses and teaches, that the first dimension is a width and the second dimension is a height (see annotated figure 4 above). 
Regarding Claim 37, Lacy as modified by Lacy-II discloses and teaches, that the at least one cooling hole comprises a diffusing section at the outlet (see shape of outlet 144 creating an increased cross-section of the cooling hole 102 and forming a diffusing section, annotated figure 4 above).
Regarding Claim 38, Lacy as modified by Lacy-II discloses and teaches that the second cross-sectional area has a rounded rectangular shape (see shape of outlet 104, annotated figure 4 above).
Allowable Subject Matter
Claims 43-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 43, the closest prior art Lacy fails to disclose or teach, the cooling passage comprises at least one flow enhancer and the inlet of the at least one cooling hole is located in the at least one flow enhancer. Although, flow enhancers are known (see for example, 44, figure 2 of US 6,890,153 B2). It would not have been obvious to have the inlet of the at least one cooling hole being located in the at least one flow enhancer without relying on Applicant’s disclosure. 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed.
Regarding Claim 44 the closest prior art Lacy discloses all of the limitations of Claim 30 as discussed above, and additionally discloses the at least one cooling hole defines a secondary cooling airflow (see airflow through 261, figure 8). 
Lacy fails to disclose or teach, the cooling passage comprises at least one flow enhancer and the channel intersects the at least one flow enhancer such that the inlet is located upstream of the at least one flow enhancer with respect to the secondary cooling airflow. Although, flow enhancers are known (see for example, 44, figure 2 of US 6,890,153 B2). It would not have been obvious to have the channel intersect the at 
Therefore, it is not known in, nor obvious from the prior art to construct an airfoil as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-34 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10-11 and 15 of U.S. Patent No. 10830053B2 in view of Lacy. Although, the claims are not identical, they are not patentable distinct from each other because the claims substantially overlap in claimed subject matter. The only substantial difference between the two are limitations of Claim 32-34 which are directed to an elliptical shape cooling outlet with a width and a height. Lacy teaches an elliptical shape cooling outlet with a width and a height as discussed in the 102 art rejections of Claims 30-34 above, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outlet of US10830053B2 include an elliptical shape cooling outlet with a width and a .
Claims 30 and 35-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10-11 and 15 of U.S. Patent No. 10830053B2 in view of Lacy-II. Although, the claims are not identical, they are not patentable distinct from each other because the claims substantially overlap in claimed subject matter. The only substantial difference between the two are limitations of Claim 35-36 and 38 which are directed to a rounded rectangular shaped cooling outlet with a width and a height. Lacy-II teaches a rounded rectangular shaped cooling outlet with a width and a height as discussed in the 102 art rejections of Claims 35-38 above, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outlet of US10830053B2 include a rounded rectangular shaped cooling outlet with a width and a height for the purposes of providing an effectively shaped cooling outlet to cool the airfoil.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,890,153 B2 relates to an airfoil comprising a cooling passage that has fins i.e. flow enhancers (see figure 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745